DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spartz et al. US Pub. No. 2007/0242275.
Regarding claim 1, Spartz teaches a spectrometer (Figures 1, 2 and 8; abstract) comprising: 
an interferometer comprising a source of electromagnetic radiation, wherein the interferometer is contained in a first enclosed volume (Figure 1, 2, and 8; interferometer 18’; is in an enclosed space separated from sample cell 22’ which includes a gas sample; the light source is 14);  
a first focusing mirror contained in the first enclosed volume and adapted to focus electromagnetic radiation received from the interferometer (Figure 2; reference 54; paragraph 40); 
a multipass absorption cell forming a second enclosed volume for containing a sample gas, wherein the second enclosed volume of the multipass absorption cell is isolated from the first enclosed volume so as to prevent gas flow between the first enclosed volume and the second enclosed volume and the multipass absorption cell comprises an input window adapted to receive electromagnetic radiation from the first focusing mirror and an output window adapted to output electromagnetic radiation from the multipass absorption cell (Figures 1, 2, and 8; multipass absorption cell 22 is separated from the enclosed volume of the interferometer; mirror 78 has the input and output windows); 
a second focusing mirror contained in the first enclosed volume adapted to focus electromagnetic radiation received from the multipass absorption cell via the output window (Figure 2; reference 66 paragraph 39 and 41; mirror 66 focuses light onto detector 30); 
a detector contained in the first enclosed volume adapted to detect electromagnetic radiation focused by the second focusing mirror (paragraph 36; Figure 2; reference 30 is a detector that collected focused light from mirror 66); and 
a main frame plate on which elements in the first enclosed volume are mounted, wherein said elements comprise the interferometer, the first focusing mirror, the second focusing mirror and the detector and the main frame plate is fixed to the multipass absorption cell arranged on an opposing side of the main frame plate to said elements in the first enclosed volume and comprises at least one opening coinciding with the input and output windows of the multipass absorption cell so as to enable the focusing of the electromagnetic radiation by the first focusing mirror via the input window to the multipass absorption cell and the outputting of the electromagnetic radiation from the multipass absorption cell via the output window to the second focusing mirror (Figure 8; the entire device is placed onto a support frame plate as seen in figures 7 and 8; paragraphs 73 and 75).
Regarding claim 2, Spartz teaches wherein the multipass absorption cell is a White cell having a front and a back mirror with fixed alignment and orientation, wherein the input and output windows are comprised in the front mirror (see Figure 2, mirrors 78 and 74 are a white cell).
Regarding claim 3, Spartz teaches further comprising: a cover detachably fixed to the main frame plate and forming with it the first enclosed volume (Figure 7; paragraphs 73 and 75).
Regarding claim 4, Spartz teaches further comprising: a purge gas source adapted to provide a purge gas flow through the first enclosed volume (paragraph 81).
Regarding claim 5, Spartz teaches further comprising: means for controlling temperature in the second enclosed volume (Figure 3, 90; paragraph 55; line heaters heat the gas entering the second enclosed volume); and/or means for thermally insulating the first enclosed volume from the second enclosed volume (limitation is interpreted as or and not required).
Regarding claim 12, Spartz teaches wherein the spectrometer is configured to operate at infrared frequencies so that at least the source of electro- magnetic radiation is an infrared light source, the multipass absorption cell is an infrared absorption cell, the input window is an input infrared window, the output window is an output infrared window and the detector is an infrared detector (abstract; paragraph 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spartz as applied to claim 1 above, further in view of Sogo et al. Us Pub. No. 2014/0333756.
Regarding claim 6, Spartz is silent with respect to wherein the first focusing mirror and the second focusing mirror are comprised in a focusing unit formed as a uniform piece of material, the first and second focusing mirrors having been machined directly onto said uniform piece of material.
The limitation “having been machined directly onto” is drawn to a process of manufacturing which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).  
Spartz teaches in Figure 8 that the first and second mirror (54’ and 66’)are attached to the first enclosed volume (as seen in Figure 8 the mirrors 54 and 66 appear to be mounted into a holder the holder is formed to the wall of the cavity enclosing the interferometer 18').
Therefore, Spartz teaches the first and second mirrors are part of a focusing unit (Figure 8 shows the mirror mounts and enclosure are formed together therefore the focusing unit is the mirror mounts and enclosure).
Spartz is silent with respect to a uniform piece of material.
Sogo teaches the mirrors are formed as part of the housing (paragraph 11).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the first focusing mirror and the second focusing mirror are comprised in a focusing unit formed as a uniform piece of material, the first and second focusing mirrors having been machined directly onto said uniform piece of material for the purposes of reducing cost and increasing manufacturing by reducing the need to attach pieces together and increasing alignment of optics
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spartz as applied to claim 1 above, and further in view of Salomaa US Pub. No. 2006/0050281.
Regarding claim 7, Spartz is silent with respect to wherein the interferometer further comprises: a beam splitter adapted to split electromagnetic radiation from the source of electromagnetic radiation to a first beam and a second beam; a first plane mirror adapted to direct the first beam; a second plane mirror adapted to direct the second beam; a first cube corner mirror formed of three plane mirrors perpendicular to each other adapted to reflect the first beam directed by the first plane mirror back to the first plane mirror and subsequently via the first plane mirror and the beam splitter to the first focusing mirror; a second cube corner mirror formed of three plane mirrors perpendicular to each other adapted to reflect the second beam directed by the second plane mirror back to the second plane mirror and subsequently via the second plane mirror and the beam splitter to the first focusing mirror, wherein the first and second cube corner mirrors are arranged on a common optical axis to reflect into opposite directions and movable back and forth in the direction of said common optical axis.
Salomaa teaches an interferometer (Figure 1) further comprises: a beam splitter adapted to split electromagnetic radiation from the source of electromagnetic radiation to a first beam and a second beam (Figure 1, 3); a first plane mirror adapted to direct the first beam (Figure 1, 4); a second plane mirror adapted to direct the second beam (Figure 1, 5); a first cube corner mirror formed of three plane mirrors perpendicular to each other adapted to reflect the first beam directed by the first plane mirror back to the first plane mirror and subsequently via the first plane mirror and the beam splitter to the first focusing mirror (Figure 1, 6); a second cube corner mirror formed of three plane mirrors perpendicular to each other adapted to reflect the second beam directed by the second plane mirror back to the second plane mirror and subsequently via the second plane mirror and the beam splitter to the first focusing mirror (Figure 1, 7), wherein the first and second cube corner mirrors are arranged on a common optical axis to reflect into opposite directions and movable back and forth in the direction of said common optical axis (Figure 1 and 2, corner cubes 6 and 7 are connected by 11 in Figure 2 and movable)
Salomaa teaches the invention can be used for FTIR (paragraph 2).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the interferometer of Salomaa for the interferometer of Spartz for the purposes of increased stability in the light source during modulation (Salomaa paragraph 11 “becomes very stable”).
Regarding claim 8, Spartz teaches wherein the interferometer further comprises: a collimating mirror adapted to collimate electromagnetic radiation from the source of electromagnetic radiation and direct it to the beam splitter (Figure 2 mirror 52 is a collimating mirror that send the light source to the interferometer; when the interferometer of Spartz is replaced with the interferometer of Salomaa the input would be sent to the beam splitter; Salomaa Figure 1 shows the light source 1 light is collimated after 2).
Regarding claim 9, Salomaa teaches wherein the interferometer further comprises: a support structure holding the beam splitter, wherein the support structure is made of a uniform piece of material and each of the first and second plane mirrors is fixedly integrated directly onto a surface of the support structure (Figure 2; the increased stability comes from the structure and motivation is taught in claim 7 rejection).
Regarding claim 10, Salomaa teaches wherein the support structure is symmetrical so that the beam splitter is arranged along a plane of symmetry of the sup- port structure and the first and second plane mirrors are arranged symmetrically on opposing sides of the plane of symmetry equidistant from it and facing it (Figure 1 and 2).
Regarding claim 11, Salomaa teaches wherein the support structure comprises a rectangular frame extending along a direction orthogonal to the plane of symmetry on both sides of the beam splitter, the first and second plane mirrors being fixedly integrated onto opposing inner surfaces of the rectangular frame (Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20190011357 teaches an interferometer combined with an optical absorption chamber with focusing mirrors.
20150192468 teaches an interferometer combined with an optical absorption chamber.
20160003676 teaches an interferometer with an optical absorption chamber.
20130335734 teaches an interferometer with an optical absorption chamber.
20130188170 teaches an optical absorption chamber.
20030087456 teaches focusing mirrors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877